Exhibit 10.1

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of November 20, 2012, among Affinion Group Holdings, Inc., a Delaware
corporation (“Holdings”), Affinion Group, Inc., a Delaware corporation (the
“Borrower”), the Lenders (as defined in the Credit Agreement referred to below)
listed on the signature pages hereto, the various agents party hereto, Bank of
America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and Deutsche Bank Securities Inc. (“DBSI”), in its
capacity as arranger of this Amendment (the “Amendment Arranger”).

PRELIMINARY STATEMENTS:

(1) Holdings and the Borrower have entered into that certain Amended and
Restated Credit Agreement, dated as of April 9, 2010 (as so amended and restated
and as amended, modified and/or supplemented through the date hereof, the
“Credit Agreement”), with the Administrative Agent, Credit Suisse Securities
(USA) LLC (“CSS”), as syndication agent, DBSI, J.P. Morgan Securities LLC
(f/k/a J.P. Morgan Securities Inc.) (“JPM”) and UBS Securities LLC (“UBS”), as
documentation agents, Bank of America Securities LLC (“BAS’) and CSS, as joint
lead arrangers, and BAS, CSS, DBSI, JPM and UBS, as joint bookrunners.
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.

(2) Holdings and the Borrower have requested and the undersigned Lenders and the
Administrative Agent have agreed, on the terms and conditions stated below, to
amend and modify the Credit Agreement as set forth herein.

(3) Accordingly, in consideration of the mutual agreements set forth herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows, effective as of the
Amendment No. 1 Effective Date (as defined below):

SECTION 1. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
November 20, 2012, among Holdings, the Borrower, the Lenders party thereto, the
Administrative Agent and Deutsche Bank Securities Inc., as arranger of Amendment
No 1.

“Amendment No. 1 Effective Date” shall have the meaning provided in Amendment
No. 1.

(b) The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the text “3.50%” appearing
therein and inserting the text “5.00%” in lieu thereof and (ii) deleting the
text “2.50%” appearing therein and inserting the text “4.00%” in lieu thereof.



--------------------------------------------------------------------------------

(c) The definition of “Pro Forma Basis” appearing in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “2.20(c),” after the text
“2.11(b),” appearing in said Section.

(d) Section 2.10(e) of the Credit Agreement is hereby amended by deleting the
text “made on or before the date that is one year after the Restatement
Effective Date” appearing therein and inserting the text “made on or after the
Amendment No. 1 Effective Date but on or before the date that is one year after
the Amendment No. 1 Effective Date” in lieu thereof.

(e) Section 6.10 of the Credit Agreement is hereby amended by deleting said
Section in its entirety and inserting the following text in lieu thereof:

“Section 6.10. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio on the last day of any fiscal quarter set forth below to exceed the ratio
set forth opposite such fiscal quarter:

 

 

Fiscal Quarter Ended    Ratio    September 30, 2012, December 31,
2012, March 31, 2013, June 30, 2013, September 30, 2013 and December 31, 2013   
4.25:1.00

March 31, 2014 and June 30, 2014

   4.00:1.00

September 30, 2014 and December 31, 2014

   3.75:1.00

March 31, 2015 and thereafter

   3.00:1.00”

(f) Section 6.11 of the Credit Agreement is hereby amended by deleting said
Section in its entirety and inserting the following text in lieu thereof:

“Section 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio on
the last day of any fiscal quarter set forth below to be less than the ratio set
forth opposite such fiscal quarter:

 

Fiscal Quarter Ended    Ratio    September 30, 2012, December 31, 2012,
March 31, 2013, June 30, 2013, September 30, 2013, December 31, 2013 and
March 31, 2014    1.25:1.00

June 30, 2014 and September 30, 2014

   1.35:1.00

December 31, 2014 and March 31, 2015

   1.50:1.00

June 30, 2015 and thereafter

   1.65:1.00”

 

- 2 -



--------------------------------------------------------------------------------

(g) Section 8.06(b) of the Credit Agreement is hereby amended by deleting
clauses (b) and (c) of the second sentence said Section and inserting the
following text in lieu thereof:

“(b) the retiring the Swingline Lender shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents, and (c) at
the sole election of the retiring Administrative Agent, in its capacity as an
Issuing Bank, either (i) the retiring Administrative Agent, in its capacity as
an Issuing Bank, shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents, and the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit or (ii) the
retiring Administrative Agent, in its capacity as an Issuing Bank, shall remain
party to this Agreement as an Issuing Bank, and in such capacity shall continue
to have all of the rights and obligations of an “Issuing Bank” under this
Agreement and the other Loan Documents with respect to each Letter of Credit
previously issued by such Issuing Bank and outstanding at the time of its
resignation as Administrative Agent (including, without limitation, the right to
receive Issuing Bank Fees pursuant to Section 2.12(b)), but shall not be
required to issue any new (or renew or extend any existing) Letters of Credit.”

(h) Holdings, the Borrower, the Administrative Agent, the Amendment Arranger,
Deutsche Bank Trust Company Americas (“DBTCA”) and the Required Lenders hereby
(i) acknowledge receipt of that certain “Resignation of Administrative Agent,
Collateral Agent, Issuing Bank and Swingline Lender”, dated as of November 16,
2012, from Bank of America, N.A. (“Bank of America”) as retiring Administrative
Agent, (ii) agree that (x) Bank of America, DBTCA and the Loan Parties shall, as
soon as reasonably practicable, but in any event not later than December 14,
2012 (or such later date as shall be approved by Bank of America, DBTCA and the
Borrower (such approval not to be unreasonably withheld, delayed or
conditioned)) enter into a customary agency resignation and assignment agreement
in form and substance reasonably acceptable to Bank of America, DBTCA and the
Borrower, (y) upon the effectiveness of the resignation of Bank of America as
Administrative Agent and the execution and delivery of such agency resignation
and assignment agreement by the parties thereto, DBTCA shall be appointed as the
successor Administrative Agent, Issuing Bank and Swingline Lender (without any
requirement for any further consent of the Required Lenders and the Loan
Parties) and succeed as Administrative Agent, Issuing Bank and Swingline Lender
in accordance with the provisions of the Credit Agreement (including Sections
2.05 and 8.06) and such agency resignation and assignment agreement and (z) the
Loan Parties, DBTCA, Bank of America and the Administrative Agent may enter into
such technical amendments to the Credit Agreement and the other Loan Documents
as may be required or advisable in the judgment of the successor Administrative
Agent to effectuate the purposes of this clause (h) and the agency transfer
contemplated by such agency resignation and assignment agreement (including,
without limitation, modifications to references to “Bank of America” in the
definition of “ABR” and the applicable notice provisions in Section 9.01(a) of
the Credit Agreement) and (iii) in the case of the Required Lenders, authorize
(x) DBTCA and Bank of America to enter into the

 

- 3 -



--------------------------------------------------------------------------------

documentation described in sub-clauses (ii)(x) and (z) above and (y) the
appointment of DBTCA as successor Administrative Agent in connection therewith;
provided, however, that, notwithstanding the foregoing, the provisions of this
clause (h) shall not be construed to limit or restrain in any manner the rights
that Bank of America has as retiring Administrative Agent under Section 8.06 of
the Credit Agreement 30 days after it has provided notice of resignation as
provided above, including without limitation, the effectiveness of the
resignation of Bank of America referred to in the immediately preceding clause
(i), regardless of whether any resignation and assignment agreement has been
entered into or whether a successor Administrative Agent has been appointed at
such time. Additionally, in connection with, and to facilitate, DBTCA’s
appointment as the successor Administrative Agent, Bank of America is authorized
to transfer to DBTCA, prior to the execution and delivery of the agency
resignation and assignment agreement, all information in its possession in its
capacities as Administrative Agent, Collateral Agent, Issuing Bank and Swingline
Lender regarding the Lenders, the Loan Parties, the Loans and the Loan
Documents.

SECTION 2. Conditions of Effectiveness. This Amendment is subject to the
provisions of Section 9.09 of the Credit Agreement. This Amendment shall become
effective as of the date (the “Amendment No. 1 Effective Date”) when, and only
when, each of the following conditions shall have been fulfilled to the
satisfaction of the Administrative Agent and the Amendment Arranger:

(a)(x) The Administrative Agent and the Amendment Arranger shall have received
counterparts of this Amendment executed by Holdings, the Borrower, Lenders
constituting the Required Lenders, the Administrative Agent, the Amendment
Arranger and DBTCA and (y) the Administrative Agent and the Amendment Arranger
shall have additionally received all of the following documents, each of which
(unless otherwise specified) shall be dated the date of receipt thereof by the
Administrative Agent and the Amendment Arranger (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent and the Amendment
Arranger (unless otherwise specified):

(i) Counterparts of the consent attached hereto executed by each Subsidiary
Guarantor; and

(ii) A certificate signed by a duly authorized officer of Holdings and the
Borrower stating that:

(A) the representations and warranties contained in the Loan Documents and in
Section 4 hereof that are qualified by materiality are true and correct, and
each of such representations and warranties that are not so qualified are true
and correct in all material respects, in each case, on and as of the date of
such certificate as though made on and as of such date other than any such
representations and warranties that, by their terms, expressly refer to a
specific date other than the date of such certificate, in which case as of such
specific date; and

(B) as of Amendment No. 1 Effective Date, both before and after giving effect to
this Amendment, no event has occurred and is continuing that constitutes a
Default or an Event of Default.

 

- 4 -



--------------------------------------------------------------------------------

(b) The Borrower shall have paid to the Administrative Agent and the Amendment
Arranger (or their applicable affiliates) all fees (including the Consent Fee
referred to below, which shall be paid in accordance with Section 3 set forth
below), costs and expenses (including, without limitation, reasonable legal fees
and expenses) payable to the Administrative Agent and the Amendment Arranger (or
their applicable affiliates) to the extent then due.

SECTION 3. Consent Fee. The Borrower agrees to pay to the Amendment Arranger,
for the account of each Lender that delivers to the Administrative Agent and the
Amendment Arranger (or its counsel) an executed counterpart of this Amendment on
or prior to 5:00 p.m., New York City time, on November 20, 2012, a payment
(collectively, the “Consent Fee”) in an amount equal to 0.50% of the sum of
(i) the aggregate principal amount of all Term Loans of such Lender outstanding
on the Amendment No. 1 Effective Date and (ii) the Revolving Loan Commitment of
such Lender as in effect on the Amendment No. 1 Effective Date. The Consent Fee
shall be payable in Dollars and in immediately available funds and, once paid,
such fees or any part thereof shall not be refundable. Within three Business
Days of receipt of the Consent Fee, the Amendment Arranger shall pay over the
Consent Fee to the Administrative Agent, which (upon receipt thereof) shall
distribute to each relevant Lender the portion of the Consent Fee to which it is
entitled (as specified in writing by the Amendment Arranger to the
Administrative Agent).

SECTION 4. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The execution, delivery and performance by Holdings and the Borrower of this
Amendment, the execution and delivery of the Consent hereto by each Subsidiary
Guarantor and the performance by Holdings, the Borrower and each Subsidiary
Guarantor of the Credit Agreement (as amended hereby) have been duly authorized
by all necessary corporate action.

(b) This Amendment has been duly executed and delivered by Holdings and the
Borrower and the Consent has been duly executed by each Subsidiary Guarantor.
This Amendment and the Credit Agreement (as amended hereby) constitute the
legal, valid and binding obligations of Holdings, the Borrower and the
Subsidiary Guarantors, enforceable against Holdings, the Borrower and the
Subsidiary Guarantors in accordance with their respective terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally, and subject to the effects of
general principles of equity (regardless whether considered in a proceeding in
equity or at law).

SECTION 5. Reference to and Effect on the Credit Agreement and the other Loan
Documents. (a) On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and

 

- 5 -



--------------------------------------------------------------------------------

are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case as amended by this
Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 6. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the administration
of the Credit Agreement (as amended hereby) and all costs and expenses of the
Administrative Agent and/or the Amendment Arranger in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and the Amendment Arranger) to the same
extent that such fees and expenses would be payable under, and on the same terms
as are set forth in, Section 9.05 of the Credit Agreement, without regard (in
the case of the Amendment Arranger) as to whether the Amendment Arranger is a
party to the Credit Agreement or specifically referenced in said Section.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AFFINION GROUP, INC.

By:

 

 

Name:

 

Title:

   

AFFINION GROUP HOLDINGS, INC.

 

By:

 

 

Name:

 

Title:

   

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO AFFINION AMENDED AND RESTATED CREDIT

AGREEMENT]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent and as Lender

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO AFFINION AMENDED AND RESTATED CREDIT

AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.,

as Amendment Arranger

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO AFFINION AMENDED AND RESTATED CREDIT

AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS (for purposes of Section 1(h) of this
Amendment) By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO AFFINION AMENDED AND RESTATED CREDIT

AGREEMENT]



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT
AGREEMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG AFFINION GROUP
HOLDINGS, INC., AFFINION GROUP, INC., THE VARIOUS AGENTS PARTY THERETO, THE
LENDERS PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND
DEUTSCHE BANK SECURITIES INC.

 

[NAME OF INSTITUTION]

By:  

 

 

Name:

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO AFFINION AMENDED AND RESTATED CREDIT

AGREEMENT]



--------------------------------------------------------------------------------

CONSENT

Dated as of November 20, 2012

Reference is made to (a) Amendment No, 1 to the Amended and Restated Credit
Agreement, dated as of November 20, 2012 (the “Amendment”; capitalized terms not
otherwise defined herein being used herein as defined in the Amendment and in
the Credit Agreement referred to below), (b) the Amended and Restated Credit
Agreement, dated as of April 9, 2010, among Affinion Group Holdings, Inc.,
Affinion Group, Inc., as the Borrower, Bank of America, N.A., as administrative
agent for the Lenders, and the Lenders and Agents referred to therein (the
“Credit Agreement”), and (c) the other Loan Documents referred to therein.

The undersigned as parties to one or more of the Loan Documents, each hereby
consents to the execution, delivery and the performance of the Amendment and
agrees that each of the Loan Documents to which it is a party is, and shall
continue to be, in full force and effect and is hereby in all respects ratified
and confirmed on the Amendment No. 1 Effective Date, except that, on and after
the Amendment No. 1 Effective Date, each reference to “the Credit Agreement”,
“thereunder”, “thereof”, “therein” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended and otherwise modified by the Amendment.

This Consent shall be governed by, and construed in accordance with, the laws of
the State of New York.

[Signature pages follow]

Amendment No. 1 to the Affinion Credit Agreement



--------------------------------------------------------------------------------

AFFINION BENEFITS GROUP, LLC

AFFINION BRAZIL HOLDINGS I, LLC

AFFINION BRAZIL HOLDINGS II, LLC

AFFINON DATA SERVICES, INC.

AFFINION GROUP, LLC

AFFINION LOYALTY, LLC

AFFINION LOYALTY ACQUISITION, LLC

AFFINION LOYALTY GROUP, INC.

AFFINION PUBLISHING, LLC

BREAKFIVE, LLC

CARDWELL AGENCY, INC.

CCAA, CORPORATION

CONNEXIONS LOYALTY TRAVEL SOLUTIONS LLC

GLOBAL PROTECTION SOLUTIONS, LLC

INTERNATIONAL TRAVEL FULFILLMENT LLC

LIFT MEDIA, LLC

LONG TERM PREFERRED CARE, INC.

LOYALTY TRAVEL AGENCY LLC

PROSPECTIV DIRECT, INC.

TRAVELERS ADVANTAGE SERVICES, INC.

TRILEGIANT AUTO SERVICES, INC.

TRILEGIANT CORPORATION

TRILEGIANT INSURANCE SERVICES, INC.

TRILEGIANT RETAIL SERVICES, INC.

WATCHGUARD REGISTRATION SERVICES, INC.

WEBLOYALTY HOLDINGS, INC.

WEBLOYALTY.COM, INC.

 

By:      

Name:

Title:

CUC ASIA HOLDINGS, by its partners

By: Trilegiant Retail Services, Inc.

By: Trilegiant Corporation

 

By:      

Name:

Title: